ORDER APPROVING CONDITIONAL AGREEMENT AND IMPOSING PUBLIC REPRIMAND
GIVAN, Chief Justice.
Comes now the Disciplinary Commission of the Supreme Court of Indiana and Bruce E. Bloom, Respondent in this cause, and pursuant to Admission and Discipline Rule 23, Section 11(d), tender to this Court a “Statement of Circumstances and Conditional Agreement for Discipline”, which agreement more fully appears in words and figures as follows, to-wit:
(H. I.)
And this Court, being duly advised, now finds that Respondent was retained on May *11709,1978, by his client to reactivate a dissolution action and was paid a fee of three hundred dollars ($300) plus a filing fee of twenty-eight dollars ($28). We find further that the client contacted Respondent on several occasions and on October 19, 1978, made a specific demand for return of her fee; that Respondent promised to file said petition the next day, but failed to do so until February of 1979. By engaging in the foregoing conduct, Respondent neglected a legal matter entrusted to him, failed to carry out a contract of employment entered into with a client for professional services and engaged in conduct involving misrepresentation and conduct which adversely reflects on his fitness to practice law. These actions are in violation of Disciplinary Rules 1-102(A)(4) and (6), 6-101(A)(3) and 7-101(A)(2).
This Court finds that, under the circumstances of this case, the agreed discipline, a public reprimand is appropriate. We find further that Respondent has complied with the requirements of Admission and Discipline Rule 23, Section 17(a) by delivering to this Court the requisite affidavit.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that the Conditional Agreement for Discipline tendered in this cause is now accepted and approved. In accordance with such agreement, the Respondent, Bruce E. Bloom, is to be given a public reprimand. Respondent is ordered to appear before this Court on August 12, 1980, at 1:30 P.M. at the Supreme Court Chambers to be publicly reprimanded.
IT IS FURTHER ORDERED that prior to said appearance, Respondent shall pay to the Clerk of this Court the costs of this proceeding. The Clerk of this Court shall forward a copy of this Order to the parties in this action.
All Justices concur.